            Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 1 of 58




1                              DECLARATION OF EMILIE SAUNDERS
2                                 PURSUANT TO 28 U.S.C. §1746

3    I, Emilie Saunders, have personal knowledge of the facts and matters discussed in this

4    declaration and, if called as a witness, could and would testify as follows:
5
             1.     I am a citizen of the United States and am over eighteen (18) years of age. I am
6
     employed by the Federal Trade Commission (“FTC”) as a Paralegal Specialist in the Bureau of
7
     Consumer Protection. I have been assigned to the FTC’s Division of Financial Practices since
8
9    July 2018.

10           2.     My responsibilities at the FTC include investigating suspected violations of

11 consumer protection laws, including the FTC Act. In the normal course of carrying out my
12 investigative responsibilities, I regularly use Internet search engines, electronic databases, and
13
     other software-based investigative and organizational tools.
14
             3.     I have been working on the Commission’s investigation concerning Traffic Jam
15
     Events, LLC and David Jeansonne II. Collectively, Traffic Jam Events, LLC and David
16
17 Jeansonne II are the Defendants in this matter.
18           4.     As the custodian of documents and information collected in the course of this

19 investigation, I maintain all such evidence in my custody and control on a secure FTC server.
20 Below, I describe those documents and information.
21
       I.    CORPORATE FILINGS AND STATUS
22
             5.     The Defendants created legal entities by filing company records with the states of
23
24 Florida and Louisiana. Florida and Louisiana allows the public to access, search for, and
25 download company records from state-run websites. I obtained company records filed by the
26


                                                      1
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 2 of 58



     Defendants through this process. True and correct copies of company filings I obtained
1
2    regarding Traffic Jam Events, LLC are appended hereto as Attachment A-B.

3        A.     Traffic Jam Events

4               6.       On August 29, 2007, Traffic Jam Events with registered with the Secretary of
5    State as a limited liability company. Att. A.
6
                7.       David Jeansonne II is identified as the registered agent and officer with the titles
7
     of Manager and Member. Id. The street address for the registered agent and the domicile and
8
     mailing address of the company is 2232 Idaho Avenue, Kenner, LA 70062. 1 Id.
9
10              8.       On July 27, 2010, David Jeansonne II also registered Traffic Jam Events, LLC as

11 a fictitious name in Florida. Att. B. The application is signed by David Jeansonne II as the
12 owner and lists the mailing address of the business as 2020 Dickory Avenue, Ste 102, Harahan,
13
     LA 70123. Id.
14
         II.    INDIVIDUAL RESIDENCE
15
                9.       Using the public records database called LexisNexis Accurint, I searched for the
16
17 residential address of David Jeansonne II. Accurint is a subscription-based database of
18 individual and corporate public records. The most recent address for Mr. Jeansonne is in
19 Metairie, LA. A true and correct copy of this record is available upon request.
20   III.       LAW ENFORCEMENT ACTIONS
21
                10.      FTC staff learned that the Florida Attorney General sued Traffic Jam Events and
22
     Mr. Jeansonne for alleged deceptive marketing, including the use of fake COVID-19 stimulus
23
     mailers and checks, in Office of the State Attorney General, et al. v. Traffic Jam Events, LLC, et
24
25 al., Case No. 20-CA-3536 (Fla. Cir. Ct., 13th Judicial Cir., Hillsborough Cty). The Florida
26
     1
         Mr. Jeansonne’s name is correctly spelled as an officer but incorrectly spelled as Jeansonnc as the registered agent.


                                                                  2
          Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 3 of 58



     Attorney General also filed a motion for temporary injunction and subsequently amended its
1
2    complaint. True and correct copies of the motion for temporary injunction and amended

3    complaint are attached respectively as Attachment C and Attachment D.

4           11.     During the investigation, FTC staff identified additional law enforcement actions
5    against Defendants for deceptive advertising or marketing.
6
            12.     FTC staff obtained documents from State of Kansas v. Traffic Jam Events, LLC,
7
     Case No. 10-C-1278 (Ks. Dist. Ct., Shawnee Cty). The lawsuit alleged that Traffic Jam Events
8
     sent approximately 100,000 deceptive fliers misrepresenting that consumers won a grand prize to
9
10 induce them to attend various auto sales events, among other things. Traffic Jam Events entered
11 into a consent judgment, paying a $25,000 monetary judgment and agreeing to be permanently
12 enjoined committing the acts or practices alleged therein. A true and correct copy of the 2010
13
     consent judgment is attached hereto as Attachment E.
14
            13.     FTC Staff also learned that Kansas again sued Traffic Jam Events in 2012 for
15
     using deceptive advertising and marketing in State of Kansas v. Traffic Jam Events, LLC, Case
16
17 No. 12-CV-8191 (Ks. Dist. Ct., Johnson Cty). On July 10, 2013, the court entered a consent
18 judgment against Traffic Jam Events for violations of the Kansas Consumer Protection Act. A
19 true and correct copy of the 2013 consent judgment is attached hereto as Attachment F.
20          14.     As part of the 2013 consent judgment, Traffic Jam Events stipulated and agreed to
21
     the following facts:
22
                        A. Traffic Jam Events “operates as a marketing firm that provides services
23
                            for client car dealers” and provides services as part of contracts denoted as
24
25                          “Staff Event Sale[s].” Att. F ¶¶ 10-11.

26


                                                      3
           Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 4 of 58



                        B. As part of those services, Traffic Jam Events creates and sends, or causes
1
2                           to be created and sent, direct mail advertising solicitations as well as radio

3                           and television spots. Id. ¶ 12.

4           15.     As a result of the 2013 consent judgment, Traffic Jam Events is “permanently
5    enjoined from entering into any consumer transactions originating within Kansas.” Id. ¶ 18.
6
            16.     FTC Staff further learned that the State of Indiana sued Traffic Jam Events in
7
     2018 for similar deceptive advertising and marketing in State of Indiana v. Traffic Jam Events,
8
     LLC, Cause No. 49D10-1806-PL-021546 (Ind. Marion Cty. Sup. Ct.). A true and correct copy of
9
10 the complaint is attached hereto as Attachment G. On February 7, 2019, Traffic Jam Events
11 entered into a consent agreement with Indiana. A true and correct copy of the 2019 consent
12 judgment is attached hereto as Attachment H.
13
            17.     David Jeansonne II signed the consent agreement on behalf of Traffic Jam Events
14
     as its President. Att. H.
15
     IV.    ADVERTISEMENTS
16
            18.     FTC staff conducted internet and social media searches relating to Defendants’
17
18 Florida marketing campaign. Using Google Maps, I searched the address identified in the notice:
19 5925 SW 20th St., Bushnell, FL 33513. Google Maps shows an entrance to a lot with tents and
20 cars. A true and correct screen capture of Google Maps is attached hereto as Attachment I.
21
            19.     In addition to the advertisement obtained from Florida’s lawsuit, FTC staff also
22
     conducted internet and social media searches for advertising related to Defendants. Through
23
     these searches, FTC staff located at least one similar COVID-19 stimulus-related advertisement
24
25 that may be associated with Defendants.
26


                                                      4
         Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 5 of 58



            20.    The advertisement for an Alabama dealership uses a similar envelope that claims
1
2    to be “TIME-SENSITIVE” and that direct recipients to “OPEN IMMEDIATELY” because it

3    contains “ECONOMIC STIMULUS DOCUMENTS.” The mailer uses the same U.S. Postal

4    Service permit number—Permit 11, Statesboro, GA—used by Defendants to mail their Florida
5    marketing material. An image of the advertisement taken from Twitter is attached hereto as
6
     Attachment J.
7
8
            I declare under penalty of perjury that the foregoing is true and correct.
9
10          Executed this 15th day of June, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                      5
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 6 of 58




 ATTACHMENT A
              Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 7 of 58
                                                  State of                 COMMERCIAL DIVISION
                                                  Louisiana                    225.925.4704
                                                  Secretary of
                                                  State
                                                                                  Fax Numbers
                                                                          225.932.5317 (Admin. Services)
                                                                           225.932.5314 (Corporations)
                                                                               225.932.5318 (UCC)




Name                                          Type                              City             Status
TRAFFIC JAM EVENTS, LLC                       Limited Liability Company         KENNER           Active

Previous Names

Business:                 TRAFFIC JAM EVENTS, LLC
Charter Number:           36529349K
Registration Date:        8/29/2007
Domicile Address
             2232 IDAHO AVE
             KENNER, LA 70062
Mailing Address
             2232 IDAHO AVE
             KENNER, LA 70062

Status
Status:                   Active
Annual Report Status: In Good Standing
File Date:                8/29/2007
Last Report Filed:        8/8/2019
Type:                     Limited Liability Company


Registered Agent(s)
Agent:              DAVID JEANSONNC II
Address 1:          2232 IDAHO AVE
City, State, Zip:   KENNER, LA 70062
Appointment
                    8/29/2007
Date:

Officer(s)                                                                               Additional Officers: No

Officer:            DAVID JEANSONNE II
Title:              Manager, Member
Address 1:          2232 IDAHO AVE
City, State, Zip:   KENNER, LA 70062



Amendments on File (2)
Description                                                                       Date
Appointing, Change, or Resign of Officer                                          5/17/2012
            Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 8 of 58
Domestic LLC Agent/Domicile Change                                  6/4/2018
                                           Print
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 9 of 58




  ATTACHMENT B
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 10 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 11 of 58




  ATTACHMENT C
             Case 2:20-cv-01740-WBV-DMD
Filing # 106596835                         Document
                   E-Filed 04/23/2020 08:58:32 AM 3-2 Filed 06/16/20 Page 12 of 58


         IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                    IN HILLSBOROUGH COUNTY, FLORIDA
                             - CIVIL DIVISION -

        OFFICE OF THE ATTORNEY GENERAL,
        STATE OF FLORIDA,
        DEPARTMENT OF LEGAL AFFAIRS,

              Plaintiff,                                   CASE NO:
        v.                                                 DIVISION:

        TRAFFIC JAM EVENTS, LLC, a Louisiana
        Limited Liability Company; and
        DAVID J. JEANSONNE, II, an individual,

             Defendants.
         ________________________________________/
                PLAINTIFF’S MOTION FOR TEMPORARY INJUNCTION

              Plaintiff, Office of the Attorney General, State of Florida, Department of

        Legal Affairs (the “Attorney General”), by and through the undersigned counsel,

        moves for temporary injunctive relief pursuant to Section 501.207(3), Florida

        Statutes, and Rule 1.610 of the Florida Rules of Civil Procedure, and in support

        thereof states as follows:

              Defendants unapologetically seek to capitalize on the vulnerability, confusion

        and fear plaguing Florida consumers during the novel coronavirus (COVID-19)

        pandemic. The same week that the federal stimulus package was being discussed in

        Congress, Defendants developed a “COVID-19 Stimulus” direct mail solicitation,

        purporting to offer consumers over $3300 in stimulus relief due to COVID-19.
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 13 of 58




These false, deceptive and unfair solicitations bear the indicia of a government-

related program and go so far as to include a realistic “stimulus” check that appears

to be written on the account of the “Stimulus Relief Program.” These materials sent

by Defendants to Florida consumers falsely purport to have COVID-19 relief funds

available to consumers to be redeemed at a designated stimulus temporary relief site.

According to the documents sent by Defendants, the available funds are affiliated

with a COVID-19 automotive stimulus program, and the funds are available to

consumers to purchase a vehicle. The purported “stimulus” is simply a misleading

and deceitful promotion intended to lure consumers to purchase used cars at a tent

sale. In reality, the “stimulus” offered by Defendants has no value at all.

      The requested temporary injunction is to prevent Traffic Jam Events, LLC and

David J. Jeansonne, II from using the global pandemic caused by COVID-19 to their

economic advantage by sending false, deceptive and/or unfair solicitations related to

the COVID-19 Stimulus to Florida consumers. More specifically, the Attorney

General seeks the temporary injunction to prevent continuing injury to consumers,

and to preserve the Court’s ability to provide relief to Florida consumers under the

provisions of the Florida Deceptive and Unfair Trade Practices Act, Chapter 501,

Part II, Florida Statutes (“FDUTPA”).           Simultaneously, with this Motion, the

Attorney General has also filed a Complaint seeking injunctive relief, consumer

restitution, civil penalties, attorney’s fees and costs, and other statutory and equitable

                                            2
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 14 of 58




relief against defendants Traffic Jam Events, LLC (“Traffic Jam Events”), and David

Jeansonne, II (“Jeansonne”) (collectively, the “Defendants”).

                   OVERVIEW OF REQUESTED RELIEF

      The Attorney General seeks an order enjoining the Defendants, their agents,

and those persons acting in concert or participation with Defendants in furtherance

of Defendants’ false, deceptive and unfair solicitations to consumers and business

practices as related to COVID-19 stimulus relief funds, who receive actual notice of

the injunction from:

      1.    Representing and/or implying that COVID-19 stimulus funds,

            including but not limited to funds available under the Coronavirus Aid,

            Relief, and. Economic Security (“CARES”) Act are being offered by

            Defendants or any car dealership with which they work;

      2.    Representing and/or implying that Defendants or any car dealership

            with which they work are affiliated with, supported by, endorsed by,

            certified by, licensed by, in partnership with, or an agent of any

            government agency for the purpose of offering COVID-19 stimulus

            relief funds or other government relief funds related to COVID-19;

      3.    Sending or otherwise providing fake, counterfeit, or misleading checks

            to consumers that purport to relate to the CARES Act, COVID-19

            stimulus relief funds, or any other stimulus or other government relief

                                         3
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 15 of 58




             funds related to COVID-19;

      4.     Representing and/or implying that any government COVID-19

             stimulus relief can only be used towards the purchase of vehicles or

             other products or services sold by the Defendants or any car dealership

             with which they work, or that any portion of government COVID-19

             stimulus relief funds is being provided to consumers to purchase a

             vehicle;

      5.     Representing and/or implying that the Attorney General reviews or

             approves of past, present or future solicitations to consumers; sales

             practices; or direct mail solicitations; and

      6.     Any other injunctive relief or equitable remedies pursuant to Section

             501.207(3), Florida Statutes, as this Court deems necessary and proper.

                                  BACKGROUND

      Consumers throughout the state of Florida are experiencing economic

hardships as a result of the COVID-19 global pandemic. In an effort to stimulate the

economy and assist struggling Americans during this fraught and difficult time, the

United     States   federal    government       passed      the   two   trillion-dollar

($2,000,000,000,000) Coronavirus Aid, Relief, and Economic Security Act (referred

to as the “CARES Act” and also widely referred to as “COVID-19 Stimulus”) on

March 27, 2020. Under the CARES Act, certain qualifying Americans will receive

                                           4
    Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 16 of 58




stimulus checks from the federal government. On or around the date of the passing

of the CARES Act, and in a deceptive and unfair attempt to elicit used-car sales,

Defendants sent consumers mailer advertisements that purport to include COVID-

19 Stimulus related documents, and falsely informed consumers that they could

access their COVID-19 Stimulus relief by attending the tent sale event promoted and

staffed by Defendants. Through this Motion the Attorney General seeks to halt

Defendants’ false, deceptive and unfair advertisements and solicitations related to

COVID-19 Stimulus relief funds to Florida consumers immediately, including but

not limited to actual offers of COVID-19 Stimulus funds.

       Traffic Jam Events is a Louisiana-based limited liability marketing company

focused on the automotive industry. 1 Though it has not properly registered to do

business with the Florida Secretary of State, Traffic Jam Events’ national sales office

is located in Tampa, Florida, and multiple employees or agents of Traffic Jam Events

reside and work in Florida.            Further, Traffic Jam Events offers direct-mail

advertising campaigns, staffed events such as tent sales (“Tent Sales”) during which

vehicles are sold to consumers. Traffic Jam Events offers the above-referenced

services to Floridians and Florida businesses, and ultimately creates marketing

campaigns and sales events directed at Florida consumers.



1
 To the extent not attached hereto, evidence supporting the facts asserted herein shall be provided
to the Court in advance of any hearing on this Motion.
                                                5
       Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 17 of 58




           Traffic Jam Events’ at issue direct-mail marketing campaign sent to

consumers by mail included an oversized envelope containing a document

purporting to provide information about the COVID-19 stimulus program with an

identifying “Notice No.” (the “Notice”), and a “check” purporting to come from the

“Stimulus Relief Program” (the envelope, Notice and check are collectively referred

to herein as the “COVID-19 Stimulus Mailer”). 2

           On the outside of the envelope, appears the following language in bold-face

type: “IMPORTANT COVID-19 ECONOMIC STIMULUS DOCUMENT

ENCLOSED” and “TIME-SENSITIVE FAST-TRACKED MAIL: OPEN

IMMEDIATELY.” At the top of the Notice, the COVID-19 Stimulus Mailer also

states in bold: “URGENT: COVID-19 ECONOMIC AUTOMOTIVE

STIMULUS PROGRAM RELIEF FUNDS AVAILABLE · ALL PAYMENTS

DEFERRED FOR 120 DAYS.” The Notice also includes what appears to be a bar

code and what appears to be a government seal in the background. See excerpt

below:




2
    A true and correct copy of the COVID-19 Stimulus Mailer is attached to this Motion as Exhibit A.
                                                          6
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 18 of 58




      The Notice further references:
        • “A special COVID-19 Economic Automotive Stimulus Program
           relief funds and other incentives will be held at 5925 SW 20th St.,
           Bushnell, FL 33513, across the street from Walmart, March 27th
           through April 5th, 2020.”;
        • “Stimulus Temporary 10-day Relief Site: 5925 SW 20th St. Bushnell,
           FL 33513”; and
        • “You must claim these stimulus incentives at your designated
           temporary 10-day site: 5925 SW 20th St., Bushnell, FL 33513.”

      Further, the Notice lists the following “mandatory qualifications to receive

Stimulus Relief Funds:” 1) must be permanent US resident; 2) must have a valid

driver license; and 3) annual income cannot exceed $91,300.

      The COVID-19 Stimulus Mailer also includes what appears to be a check

issued by “Stimulus Relief Program” in the amount of $3,344.68, and the memo

field of the check states “COVID-19 AUTO STIMULUS.” See image below:




                                        7
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 19 of 58




      Finally, the Notice also states that “Thousands in Relief Funds with this

notice. Receive additional discounts on your vehicle purchase – check the enclosed

documentation for your funds.”

      The COVID-19 Stimulus Mailer does not clearly state who is the sender, nor

does it clearly convey that the stimulus relates to a used car Tent Sale. Rather, the

COVID-19 Stimulus Mailer gives the false net impression that it was sent by an

official government agency and includes a stimulus check issued by the government

to be used for the purchase of a vehicle. Upon information and belief, neither the

Defendants, nor the dealership with which Defendants worked in connection with

the Bushnell, Florida Tent Sale, are affiliated with, supported by, endorsed by, or in




                                          8
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 20 of 58




partnership with any US government agency for the purposes of COVID-19

Stimulus relief efforts.

      Defendants created the COVID-19 Stimulus Mailer, identified the Florida

consumers to whom the COVID-19 Stimulus Mailer would be sent, and paid for the

COVID-19 Stimulus Mailer all in order to drive traffic to a Tent Sale in Bushnell,

Florida. According to information reviewed by the Attorney General, Defendants

sent the COVID-19 Stimulus Mailer to tens of thousands of consumers.

      As recently as March of 2020, Defendants emphasized to at least one car

dealership in Florida that the COVID-19 Stimulus Mailer was legal and effective.

Given their stated business of offering and using promotions to attract consumers to

Tent Sales, and their recent statement that the COVID-19 Stimulus Mailer is legal

and effective, Defendants are likely to continue to use the COVID-19 Stimulus

Mailer or a similar COVID-19 stimulus promotion to mislead and confuse

consumers throughout Florida if an injunction is not entered. Indeed, the Attorney

General possesses information indicating that Defendants planned another event

using COVID-19-related direct mail solicitations.

      Consumer complaints filed with the Attorney General and the Better Business

Bureau (the “BBB”) also show that the deceptive and unfair business practices

evidenced by the COVID-19 Stimulus Mailer are not an isolated occurrence.

Defendants have a history of using false and deceptive advertising mailers to lure

                                         9
    Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 21 of 58




consumers to Tent Sales. Complainants generally allege that consumers received

advertisement mailers stating that the consumer had won a prize, such as a gift card,

cash, or a free car or iPhone. Consumers are required to physically attend a Tent

Sale to claim their “winnings”. Several consumers stated that they attempted to

claim their “prizes” only to then be told that they had to make a purchase or provide

personal information, such a social security card number, before being able to

collect.

       Given the Defendants’ past and current business practices with regard to

advertising mailers, an immediate injunction is critically necessary to halt

Defendants’ false and deceptive use of the COVID-19 Stimulus Mailer, or a similar

mailer related to the COVID-19 Stimulus. An injunction is necessary to protect

consumers from Defendants’ continued deceptive and unfair business practices, and

to prevent others from being harmed by Defendants’ egregious conduct.

       Traffic Jam Events has also made false claims that the Attorney General

reviews all of its mailings, which (according to Traffic Jam Events) amounts to

400,000 mail pieces to consumers in a month. Specifically, a car dealership received

notice of a consumer complaint submitted to the Better Business Bureau (“BBB”)

and discussed the issue with Traffic Jam Events, which created the direct mail piece

and staffed the Tent Sale event that was the subject of the complaint. By way of

response, Traffic Jam Events informed the car dealership that the attorney general

                                         10
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 22 of 58




reviews all of the direct mail pieces used by Traffic Jam Events. This false

information was passed from Traffic Jam Events to the car dealership, which

ultimately passed the information to the BBB. However, the Attorney General does

not review or approve direct mail campaigns, including Traffic Jam Events’

solicitations to consumers. An injunction is necessary to prevent such false and

deceptive statements and to avoid consumer confusion or harm based on such false

statements.

                            I.     APPLICABLE LAW

      This action is brought under the Florida Deceptive and Unfair Trade Practices

Act, Chapter 501, Part II, Florida Statutes. The Attorney General is the enforcing

authority of FDUTPA. The purpose of FDUTPA is to “protect the consuming

public . . . from those who engage in . . . unconscionable, deceptive or unfair acts

or practices in the conduct of any trade or commerce.” Section 501.202(2), Florida

Statutes. Violations of FDUTPA may be based on violations of “any law, statute,

rule, regulation, or ordinance which proscribes . . . unfair, deceptive or

unconscionable acts or practices.” Section 501.203(3)(c), Florida Statutes.

      Defendants operate a marketing company, specializing in the automotive

industry, that creates and distributes direct mail solicitations to Florida consumers in

an effort to drive consumers to Tent Sales. Defendants also provide logistical

support and staffing for the Tent Sales where they sell cars in conjunction with car

                                          11
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 23 of 58




dealerships. Upon information and belief, Defendants also provide direct mail

design and mailing strategies to business customers. Therefore, Defendants are

engaged in “trade or commerce,” defined by FDUTPA as “the advertising,

soliciting, providing, offering or distributing . . . of any good or service, or any

property . . . or thing of value.” Section 501.203(8), Florida Statutes. Defendants’

acts fall within the purview of FDUTPA.

      A.     Applicable Standard for Temporary Injunctive Relief

      Rule 1.610 of the Florida Rules of Civil Procedure authorizes injunctive

relief upon an appropriate showing. It is well-established that, under FDUTPA, the

enforcing authority – here the Attorney General – may obtain temporary injunctive

relief based simply upon a showing of a clear legal right:

             However, because section 501.207(1)(b) expressly
             authorizes the Department to seek injunctive relief on
             behalf of the state, the Department does not have to
             establish irreparable harm, lack of an adequate legal
             remedy or public interest. The Department’s sole burden
             at a temporary injunction hearing under FDUTPA is to
             establish that it has a clear legal right to a temporary
             injunction.

Millennium Commc’ns & Fulfillment, Inc. v. Off. of Atty. Gen., Dep’t of Legal

Affairs, State of Fla., 761 So. 2d 1256, 1260 (Fla. 3d DCA 2000) (emphasis

added; citations omitted); see also, U.S. v. Sene X Eleemosynary Corp., Inc., 479

F. Supp. 970, 981 (S. D. Fla. 1979) (holding that where the government is

authorized by statute to seek injunctive relief, proof of irreparable harm need not be
                                         12
    Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 24 of 58




established, and the government is not bound to prove the absence of an adequate

remedy at law).         The enforcing authority establishes a clear legal right by

demonstrating a substantial likelihood of success on the merits. Office of the

Attorney Gen. v. Bilotti, 267 So. 3d 1, 3 (Fla. 4th DCA 2019). A substantial

likelihood of success on the merits is established in a deception-based FDUTPA

action by showing that “the practice was likely to deceive a consumer acting

reasonably in the same circumstances.” Bilotti, 267 So. 3d at 3 (quoting Office of

the Attorney Gen., Dep’t of Legal Affairs v. Wyndham Int’l, Inc., 869 So. 2d 592,

598 (Fla. 1st DCA 2004)).

       In particular, “[a]dvertising deception is evaluated from the perspective of the

reasonable prospective purchaser, that is, a reasonable consumer in the audience

targeted by the advertisement.” FTC v. Washington Data Res., 856 F.Supp.2d 1247,

1272 (M.D. Fla. 2012). 3 Express claims are presumed material, see FTC v. Pantron


       3
          The Florida Legislature expressly provided that a key purpose of FDUTPA is to “make
state consumer protection and enforcement consistent with established policies of federal law
relating to consumer protection.” § 501.202(3), Florida Statutes; see also Taubert v. State, 79 So.
3d 77, 79 (Fla. 1st DCA 2011). In furtherance of this express intent, the Florida Legislature also
adopted “the standards of unfairness and deception set forth and interpreted by the Federal Trade
Commission [FTC] or the federal courts” for determining whether acts and practices are a violation
of FDUTPA. Fla. Stat. § 501.203(3)(b); see also Millennium, 761 So. 2d at 1263. Finally,
FDUTPA states that it is the legislative intent that in construing Section 501.204(1), Florida
Statutes, “due consideration and great weight shall be given to the interpretations of the Federal
Trade Commission and federal court interpretations of [section] 5(a)(1) of the [FTC] Act, 15
U.S.C. § 45(a)(1).” Fla. Stat. § 501.204(2) (2019); see also Millennium Commc’ns & Fulfillment,
Inc. v. Off. of Atty. Gen., Dep’t of Legal Affairs, State of Fla., 761 So.2d 1256, 1263 (Fla. 3d DCA
2000) (“Since FDUTPA is the state counterpart to the [FTC] Act, in deciding whether an act or
practice may be deemed deceptive, we must give due consideration and great weight to the
interpretations made by the [FTC] and the federal courts.).
                                                13
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 25 of 58




I Corp., 33 F.3d 1088, 1095-96 (9th Cir. 1994); FTC v. NPB Advertising, Inc., 218

F.Supp.3d 1352, 1358 (M.D. Fla. 2016), and consumer action based on express

statements is presumptively reasonable. See e.g., FTC v. Five-Star Auto Club, Inc.,

97 F.Supp.2d 502, 528 (S.D. N.Y. 2000) (citations omitted).

      In considering whether a claim is deceptive, a court cannot rest on the literal

truth or falsity of the representation but must consider the “net impression” on

consumers. See e.g., FTC v. Simple Health Plans LLC, 379 F.Supp.3d 1346, 1360

(S.D. Fla. 2019); FTC v. Capital Choice Consumer Credit, Inc., Case No. 02-21050,

2004 WL 5149998 (S.D. Fla. Feb. 20, 2004); FTC v. Atlantex Assocs., Case No. 87-

0045, 1987 WL 20384, *11 (S.D. Fla. Nov. 25, 1987); see also FTC v. Tashman,

318 F.3d 1273, 1283 (11th Cir. 2003); Removatron Int’l Corp. v. FTC, 884 F.2d

1489, 1497 (1st Cir. 1989); FTC v Cyberspace.com LLC, 453 F.3d 1196, 1200 (9th

Cir. 2006); American Home Products v. FTC, 695 F.2d 681, 687 (3d Cir.1982).

      The net impression of the COVID-19 Stimulus Mailer is that it was sent by an

official government agency and includes a stimulus check issued by the federal

government to be used for the purchase of a vehicle. A reasonable prospective

purchaser who receives the COVID-19 Stimulus Mailer could believe they are being

offered official government COVID-19 Stimulus funds when, in fact, they are being

lured to a used-car Tent Sale. As set forth above, the enforcing authority establishes




                                         14
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 26 of 58




a clear legal right by showing that “the practice was likely to deceive a consumer

acting reasonably in the same circumstances.” Bilotti, 267 So. 3d at 3 (quoting Office

of the Attorney Gen., Dep’t of Legal Affairs v. Wyndham Int’l, Inc., 869 So. 2d 592,

598 (Fla. 1st DCA 2004)).

      Additionally, false statements that the Attorney General reviews or approves

Defendants’ marketing campaigns has the potential to further bolster a consumer’s

net impression that is based upon Defendants’ false, deceptive and misleading

communications.     Defendants’     deceptions    clearly   violate   FDUTPA       and,

consequently, the Attorney General has a clear legal right to a temporary injunction.

      B.     Even Though it is Not Required, the Attorney General Has Met the
             Remaining Requirements for a Temporary Injunction

      Notwithstanding that the Attorney General is only required to show a clear

legal right to obtain a temporary injunction, the facts set forth herein establish that:

1) a substantial likelihood of ongoing immediate irreparable harm to the public

exists if the injunction is denied; 2) no adequate remedy at law exists for these

victims; 3) the Attorney General has a substantial likelihood of success on the

merits (clear right to legal relief); 4) the threatened injury to these victims clearly

outweighs any possible harm to Defendants; and 5) that this action is in the public

interest. See Naegele Outdoor Advertising v. City of Jacksonville, 659 So.2d 1046

(Fla. 1995). The Attorney General can meet each of these elements, and a temporary

injunction should be issued to ensure that Defendants cannot profit from this
                                          15
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 27 of 58




global pandemic by sending false, misleading and deceptive communications to

consumers, and to prevent Defendants from making false, misleading and deceptive

statements about the Attorney General reviewing Defendants’ materials.

      The potential irreparable harm from Defendant’s egregious conduct is

ongoing and immediate. Upon information and belief, over at least the past

three years, Defendants have frequently used mailer advertisements to lure

consumers to Tent Sales with the false and/or deceptive promise of prizes, cash or

other rewards. Typically, to receive the prizes, the consumers are required to attend

the “Tent Sale” in person, and at the Tent Sale the consumer is required to make a

purchase or provide personal information to collect the prize. This appears to be the

way in which the Defendants conduct their Tent Sales and the business practice is

not isolated to the sale promoted by COVID-19 Stimulus Mailer. Therefore, in light

of the Defendants’ past and ongoing conduct as related to written solicitations to

consumers for Tent Sales and their recent deceptive use of the COVID-19 Stimulus

Mailer, there is a substantial likelihood that Defendants will try again to capitalize

on this devastating global pandemic and there will be ongoing irreparable harm to

the public.

      Further, a remedy at law would not be adequate here. A money judgment

would not stop the conduct of the Defendants or protect Florida citizens and others

from the Defendants’ conduct. An injunction is needed to stop the Defendants from

                                         16
    Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 28 of 58




soliciting consumers using false and/or deceptive representations related to the

COVID-19 Stimulus.

       Finally, the Defendants will suffer no harm if the COVID-19 Stimulus Mailer,

or similar solicitations, are banned while the countervailing benefit of protecting

consumers clearly weighs heavily. The Defendants will still have the opportunity to

create and send advertisements that do not mislead or deceive consumers. Nor are

Defendants harmed if banned from making false statements regarding the Attorney

General and any implied approval of marketing materials.

       Finally, it is undisputed that the Attorney General’s Office is a public agency,

tasked with the protection of the public; therefore, this action serves the public

interest.   The public’s interest in preventing Defendants from continuing to

perpetuate consumer harm far outweighs any private interest that Defendants may

have in continuing to perpetuate that harm.

       C.    No Bond is Required

       In this case, a bond should not be required because the requested injunction

serves the public interest and the petitioning party is a state agency. See Sunplus

Credit, Inc. v. Office of the Attorney General, 752 So. 2d 1225, 1227 (Fla. 4th

DCA 2000) (“Florida Rule of Civil Procedure 1.610(b) provides that when an

injunction is issued on the pleading of any state agency, the court may require or

dispense with a bond. Fla. R. Civ. P. 1.610(b).”). Moreover, an action for injunctive

                                          17
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 29 of 58




relief by the state pursuant to Section 501.207(1)(b), Florida Statutes, shall be issued

without bond. See Fla. Stat. § 60.08.

                             II.    RELIEF SOUGHT

      Due to the serious and ongoing nature of these violations, as previously set

forth herein, the Attorney General seeks an injunction prohibiting Defendants, their

employees, agents, representatives, or any other person or entity acting through or

on their behalf from:

      1.     Representing and/or implying that COVID-19 stimulus funds,

             including but not limited to funds available under the CARES Act are

             being offered by Defendants or any car dealership with which they

             work;

      2.     Representing and/or implying that Defendants or any car dealership

             with which they work are affiliated with, supported by, endorsed by,

             certified by, licensed by, in partnership with, or an agent of any

             government agency for the purpose of offering COVID-19 stimulus

             relief funds or other government relief funds related to COVID-19;

      3.     Sending or otherwise providing fake, counterfeit, or misleading checks

             to consumers that purport to relate to the CARES Act, COVID-19

             stimulus relief funds, or any other stimulus or other government relief

             funds related to COVID-19;

                                          18
   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 30 of 58




      4.      Representing and/or implying that any government COVID-19

              stimulus relief can only be used towards the purchase of vehicles or

              other products or services sold by the Defendants or any car dealership

              with which they work, or that any portion of government COVID-19

              stimulus relief funds is being provided to consumers to purchase a

              vehicle;

      5.      Representing and/or implying that the Attorney General reviews or

              approves of past, present or future solicitations to consumers; sales

              practices; or direct mail solicitations; and

      6.      Any other injunctive relief or equitable remedies pursuant to Section

              501.207(3), Florida Statutes, as this Court deems necessary and proper.

      WHEREFORE, the Attorney General respectfully requests that this Court

grant the relief sought through this Motion, including the entry of a temporary

injunction.

      Dated this 23rd day of April 2020.

                                  Respectfully submitted,
                                  ASHLEY MOODY
                                  ATTORNEY GENERAL
                                  /s/ Jennifer Hayes Pinder
                                  JENNIFER HAYES PINDER
                                  Senior Assistant Attorney General
                                  Florida Bar #017325
                                  Email: jennifer.pinder@myfloridalegal.com

                                           19
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 31 of 58




                         ELIZABETH LESTER MARTIN
                         Assistant Attorney General
                         Florida Bar # 116422
                         Email: elizabeth.martin@myfloridalegal.com
                         Department of Legal Affairs
                         Office of the Attorney General
                         3507 E. Frontage Road; Suite 325
                         Tampa, Florida 33607
                         Telephone (813) 287-7950
                         Facsimile (813) 281-5515




                                20
             Case 2:20-cv-01740-WBV-DMD
Filing # 106596835                         Document
                   E-Filed 04/23/2020 08:58:32 AM 3-2 Filed 06/16/20 Page 32 of 58




                       COMPOSITE EXHIBIT A
                               To Plaintiff's Motion
                             For Temporary Injunction
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 33 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 34 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 35 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 36 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 37 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 38 of 58
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 39 of 58




  ATTACHMENT D
                  Case 2:20-cv-01740-WBV-DMD    Document
                        E-Filed 04/27/2020 01:38:12 PM 3-2 Filed 06/16/20 Page 40 of 58
   Filing #   106734013




               IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                          IN HILLSBOROUGH COUNTY, FLORIDA
                                                    -   CIVIL DIVISION                  -




              OFFICE OF THE ATTORNEY GENERAL,
              STATE OF FLORIDA,
              DEPARTMENT OF LEGAL AFFAIRS,

                    Plaintiff,                                                          CASE NO: 20-CA-3536
              v.                                                                        DIVISION: L


              TRAFFIC JAM         EVENTS, LLC,             a   Louisiana
              Limited Liability Company; and
              DAVID J. JEANSONNE, II, an individual,

                    Defendants.
                                                                                    /

                                                 AMENDED COMPLAINT

                    Plaintiff, Office of the Attorney General, State of Florida, Department of

              Legal Affairs (the "Attorney Generar              or   "Plaintiff),           sues   Defendants, Traffic    Jam


              Events, LLC,   a   Louisiana limited         liability     company            ("Traffic Jam")       and David J.


              Jeansonne, II,     an    individual       (Jeansonne") (collectively, "Defendants"),                        and


              respectfully alleges the following:

                                                        INTRODUCTION

                    1.     While the entire world faces              a   global pandemic            due to COVID-19, the

              Defendants in this action have            attempted        to   use   the     pandemic    to their economic


              advantage by,      among other            things, sending         out         false, deceptive and unfair

              solicitations to Florida     consumers        (i) falsely purporting             to have COVID-19 relief


              funds available to consumers,             (ii) advertising       that     consumers can       claim stimulus




4/27/2020 1:38 PM   Electronically    Filed:   Hillsborough County/13th         Judicial Circuit       Page   1
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 41 of 58




            funds at     a   designated      stimulus temporary relief        site, (iii) falsely claiming that the

            available funds        are    affiliated with     a   COVID-19 automotive stimulus program, and

            that Defendants have relief funds available for the                          purchase   of   a   car; and   (iv)

            including purported            COVID-19 "stimulus checks." All of the above acts                           were



            performed to lure consumers to purchase used cars at a tent sale in Bushnell, Florida.

                    2.        Due to its unfair and           deceptive   nature the       Attorney General seeks         to


            halt this scam, and any similar future                     scam   by    the   Defendants, and seeks all

            appropriate relief pursuant to the Florida Deceptive and Unfair Trade Practices Act,

            Chapter 501, Part II, Florida Statutes ("FDUTPA"). Further, Defendants have made

            false   representations         that the    Attorney General       reviews its      marketing materials,

            leaving      the false       impression        that the   Attorney General        approves these         unfair,

            deceptive        and   misleading advertising           communications.         Through      this action, the


            Attorney General also seeks               to   prohibit   Defendants from       making    such unfounded,


            false, and misleading representations.

                                                  JURISDICTION AND VENUE

                    3.        This is       an    action for      injunctive relief,      consumer    restitution, civil

            penalties, attorney's          fees and costs, and other statutory and            equitable      relief against


            Defendants, brought pursuant to FDUTPA.

                    4.         This Court has         subject matter jurisdiction pursuant to            the     provisions

            of FDUTPA. The               Attorney General         seeks relief in   an    amount   greater than Thirty


                                                                      2


4/27/2020 1:38 PM   Electronically       Filed:   Hillsborough County/13th     Judicial Circuit     Page     2
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 42 of 58




            Thousand Dollars         ($30,000),    exclusive of fees and costs.

                    5.      The       statutory violations alleged in this amended complaint

            ("Complaint')     occurred        in, and/or affect,    more    than   one   judicial circuit, including

            Hillsborough County, Florida.

                    6.      Venue is proper in the Thirteenth Judicial                     Circuit,   as     Defendants

            conduct business in Hillsborough             County, Traffic Jam claims that its national sales

            office is located in     Hillsborough County,           and to the best of the     Attorney General's

            knowledge,     the acts and          practices      set forth herein        originated,   in part, from


            Hillsborough County, Florida.

                    7.      The Attorney General has conducted                  an   investigation into the matters

            alleged herein,    and the head of the             enforcing authority       has determined that this

            enforcement action        serves    the   public interest,   as   required by Section 501.207(2) of

            the Florida Statutes.

                    8.      All conditions        precedent to this      action have been         performed or have

            occurred within four       (4) years      of the   filing of this action.
                                                               PARTIFC



                    9.     The   Attorney General is an enforcing authority of Chapter 501,                      Part   II,

            Florida Statutes, and is authorized to             bring this     action   seeking equitable, injunctive

            and other statutory        relief, including restitution and civil penalties, pursuant                      to


            FDUTPA.



                                                                   3


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th         Judicial Circuit   Page   3
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 43 of 58




                     10.     Traffic Jam is registered as            a   Louisiana limited liability company with

            David Jeansonne, II listed          as   the   managing member                and   registered agent,' having

            an    address of 2232 Idaho Ave., Kenner, LA 70062.

                     11.     Traffic Jam Events, LLC, is                 a   fictitious   name    that   was    filed with the

            Florida   Secretary   of State     on    July 27,      2010      by   Jeansonne      as   the owner;    however,

            the fictitious   name    registration expired in 2015.                 Traffic Jam is not registered to do

            business with the Florida           Secretary         of State, but upon information and                    belief,

            Traffic Jam has its national sales office in                  Hillsborough County,            Florida where it

            holds itself out to the     public.

                     12.     Various agents of Traffic Jam,                  including     its Vice President of Sales,

            Sales   Manager, and multiple territory                managers reside and work in                  Florida,   upon

            information and belief.

                     13.     Jeansonne is      an    individual      residing in Louisiana.

                     14.     Upon information and belief, Jeansonne is the owner and president of

            Traffic Jam, and as president he participates in and manages, operates, and controls

            the   operations of Traffic Jam.

                     15.     Upon information and belief,                    Jeansonne is involved in            making key

            and relevant decisions related to              (i)   the creation,      messaging, production, printing,

            and    mailing   of direct-mail solicitations to Florida consumers, and                              (ii) logistics


            1
             Louisiana corporate records for Traffic Jam reflect             a   typo, listing the registered agent's   name as

            David Jansonnc II.

                                                                     4


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th              Judicial Circuit     Page   4
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 44 of 58




            related to the tent sales         promoted by   the direct-mail solicitations at issue in this


            action, including when and where the tent sales would take place.

                     16.        Upon information and belief, during times material                  to this action


            Jeansonne has traveled to Florida to conduct Traffic Jam's business.

                     17.        At all times material       hereto, Defendants engaged in "trade                      or



            commerceas defined in Section              501.203(8), Florida Statutes, by soliciting Florida

            consumers      to   purchase   vehicles   during   tent sales   promoted    and staffed        by Traffic

            Jam, and participating in the sale of cars         to Florida     consumers.



                                      FACTS RELEVANT TO COMPLAINT

                     18.     Traffic Jam is       a   marketing     company focused            on   the automotive


            industry.      It offers direct-mail      advertising campaigns,       staffed events such           as   tent


            sales   (`Tent Sales") during which vehicles are sold to consumers, and other services.

            Traffic Jam offers the above-referenced services to Floridians.

                     19.     Defendants advertise Traffic Jam's services                  through         its   website,

            trafficjamevents.com.

                     20.     Defendants solicit Florida         consumers       to attend Tent Sales            through

            mailers sent     directly   to Florida consumers. Defendants control the                messaging         and

            content of the        mailers, the number of         consumers       who receive the mailer, the


            geographic      market where        consumers   will receive the       mailers, the printing of the

            mailers, and the actual transmission of the mailers to consumers.


                                                                5


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th      Judicial Circuit   Page   5
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 45 of 58




                    21.        Defendants control the location of Tent Sales and                    logistics       related to

            Tent Sales.        Defendants      provide   all   staffing     for Tent Sales    and,    upon information

            and   belief, have authority         to control the       pricing     of vehicles offered at Tent Sales.

            Defendants share in the profits derived from the Tent Sales with                        car   dealerships that

            supply the inventory of vehicles.

                    22.        The   Attorney General received complaints from                      consumers           alleging

            Defendantsmisleading               and   deceptive advertising practices          related to       a   direct mail


            piece offering COVID-19 stimulus2                  funds and     a   related Tent Sale.

                    23.        More   specifically,    consumers          received   an   oversized   envelope by mail

            containing     a    document       purporting      to   provide      information about the COVID-19

            stimulus program with          an    identifying        "Notice No."     (the "Notice"),       and      a   "check"


            purporting to       come   from the "Stimulus Relief Program"                  (the envelope,          Notice and

            check   are   collectively referred to herein as the "COVID-19                   Stimulus      Mailer")

                    24.        On the outside of the      envelope, appears the following language in bold-

            face type: "IMPORTANT COVID-19 ECONOMIC STIMULUS DOCUMENT

            ENCLOSED" and "TIME-SENSITIVE FAST-TRACKED MAIL:                                                             OPEN


            IMMEDIATELY."




            2
             The Coronavirus Aid, Relief, and Economic Security Act (referred to as the CARES Act and also
            widely referred to as COVID-19 Stimulus) is the financial aid package enacted by the U.S. federal
            government in response to COVID-19 crisis, which provides a stimulus payments to battle the
            harmful effects of the COVID-19 pandemic.

                                                                      6


4/27/2020 1:38 PM   Electronically    Filed:   Hillsborough County/13th          Judicial Circuit   Page   6
                Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 46 of 58




                     25.    At the top of the   Notice, the COVID-19 Stimulus Mailer also              states in


            bold:     "URGENT:          COVID-19 ECONOMIC AUTOMOTIVE STIMULUS

            PROGRAM RELIEF FUNDS AVAILABLE                        •   ALL PAYMENTS DEFERRED


            FOR 120 DAYS." The Notice also includes what appears to be                   a   bar code and what


            appears to be    a   government seal in the background. See excerpt below:

                URGENT: COVID-19 ECONOMIC AUTOMOTIVE STIMULUS PROGRAM
               RELIEF FUNDS AVAILABLE ALL PAYMENTS DEFERRED FOR 120 DAYS
                                                     •




                           Eligible Dates:
                      March 27th thru                                              11 111 1 1 UM
                                                                       COVID-19 STIMULUS (INDIVIDUAL)

                      April 5th, 2020                                  NOTICE NO. FB02-021225-096781


                    DATE:                 03/25/20
                    NOTICE NO:            F802-021225-096781
                    ACCOUNT TYPE:         COVID-19 STIMULUS (INDIVIDUAL)
                    DESCRIPTION:          URGENT NOTICE   READ IMMEDIATELY
                                                          -




                     26.    The Notice further references:

                            •      "A  special COVID-19 Economic Automotive Stimulus
                                  Program relief funds and other incentives will be held at 5925
                                  SW 20th St., Bushnell, FL 33513, across the street from
                                  Walmart, March 27th through April 5th, 2020.;
                            •     "Stimulus Temporary 10-day Relief Site: 5925 SW 20' St.
                                  Bushnell, FL 33513; and
                            •     "You must claim these stimulus incentives at your designated
                                  temporary 10-day site: 5925 SW 20th St., Bushnell, FL 33513."
                     27.    The     COVID-19     Stimulus Mailer also states, "This COVID-19

            Economic Automotive Stimulus           Program    will include hundreds of           quality,   clean


            cars,   trucks, vans and SUVs from participating dealerships         in the area."



                                                          7


4/27/2020 1:38 PM    Electronically Filed: Hillsborough County/13th   Judicial Circuit   Page   7
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 47 of 58




                     28.          Further, the Notice lists the following "mandatory qualifications                                                                    to


            receive Stimulus Relief Funds:"                                     1) must be permanent US resident; 2)                                must have           a



            valid driver         license; and 3) annual income                                 cannot exceed               $91,300.

                    29.          The COVID-19 Stimulus Mailer also includes what appears to be                                                                          a



            check issued            by          "Stimulus Relief                  Program"             in the amount of                  $3,344.68, and the

            memo     field of the check states "COVID-19 AUTO STIMULUS." See                                                                     image below:


                       STIMULUS RELIEF PROGRAM                                                                                                 021225
                       5925 SW 20111 SI   •   Bushnell,   I-L 335 13




                       THE SUM       THREE THOUSAND THREE HUNDRED
                       UP TO
                                     FORTY-FOUR DOLLARS AND 68/100*****"*''****                                      $ 3,344.68*                DOLLARS




                                                                                                                                                              1,
                       MEMO    COVID-19 AUTO STIMULUS                                                                                                     1
                                                                                                                                  7%-dtyLs
                                                                                                   _




                                                                                               f.
                                                                                                                     AUTHORIZED   SIGWVIRE          LLI

                                                                                                                                                              -




                    STIMULUS RELIEF PROGRAM
                                                                                                                                                 021225


                    Date             Type                        Reference         Original Amt.       Balance Due           Payment
                    03/25/20          Stimulus Fund              BUSHN-021225      3,344.68            0.00                  3,344.68




                    30.          Finally, the Notice also states that "Thousands in Relief Funds with this

            notice. Receive additional discounts                                   on    your vehicle                purchase        —

                                                                                                                                         check the enclosed

            documentation for your funds."

                    31.          The COVID-19 Stimulus Mailer                                           gives    the false net               impression            that it

            was   sent   by an official government agency and includes                                                   a   stimulus check issued                     by

            the government to be used for the                                   purchase of a vehicle.


                                                                                           8


4/27/2020 1:38 PM   Electronically                  Filed:             Hillsborough County/13th Judicial                  Circuit       Page    8
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 48 of 58




                    32.      Upon information and belief, Defendants                sent the COVID-19 Stimulus


            Mailer to tens of thousands of Florida            consumers.



                    33.      Defendants created the COVID-19 Stimulus                       Mailer, identified the

            Florida   consumers      to whom the COVID-19 Stimulus Mailer would be                           sent, and paid

            for the COVID-19 Stimulus Mailer all in order to drive traffic to                            a   Tent Sale in


            Bushnell, Florida.

                    34.      Defendants communicated with                 a   Florida resident company           regarding

            the COVID-19 Stimulus Mailer and defended the content.

                    35.      Upon information and belief, Defendants                     are      not affiliated     with,

            supported by, endorsed by, or in partnership with any US government agency for the

            purposes of COVID-19 Stimulus relief efforts.

                    36.      Defendants       intentionally    made false and           deceptive representations

            regarding     the COVID-19 Stimulus in their COVID-19 Stimulus Mailer to mislead

            Florida   consumers      and attract them to attend           an   automotive Tent Sale           taking place

            between March 27         through April 5, 2020,         in   Bushnell, Florida.

                    37.      As   recently    as   March 2020, Defendants          emphasized to       at least    one car



            dealership that the COVID-19 Stimulus Mailer was legal and effective. Specifically,

            when    a car   dealership raised concerns        about the content of the COVID-19 Stimulus


            Mailer, Jeansonne suggested that he and Traffic Jam                         were      simply engaged         in




                                                                9


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th         Judicial Circuit   Page   9
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 49 of 58




            effective marketing. In April 2020, Jeansonne stated that while people                       are   somewhat


            "running from COVID-19",                everyone is    running to   "Stimulus Relief Funds".

                    38.    Given their stated business of offering and using                   promotions to attract

            consumers     to Tent     Sales, and Jeansonne's            recent statement that the COVID-19


            Stimulus Mailer is       legal    and    effective, Defendants      are   likely to   continue to    use   the

            COVID-19 Stimulus Mailer                or a   similar COVID-19 stimulus           promotion to mislead

            and confuse    consumers      throughout Florida if an injunction is not entered.

                    39.    Additionally,        in    or   about   August 2019,       Defendants      provided     false

            information to    a   Florida     car   dealership, claiming    that Traffic Jam conducts             "eight

            offsite events per month with             a   minimum 400k mail      pieces    a   month," and that "all

            of our mail is reviewed by the attorney             generar.   The    car   dealership understood this

            to mean that the Florida          Attorney General reviewed and approved                 all mail created

            and    produced by       Traffic Jam to solicit attendance at Tent Sales. This false

            information was then provided to the Better Business Bureau                     (the "BBB") by the car

            dealership    in response to      a consumer       complaint that is      unrelated to the COVID-19

            Stimulus Mailer. The          Attorney         General does not approve any such             campaigns      or



            communications.




                                                                   10


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th     Judicial Circuit       Page   10
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 50 of 58




              THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT


                    40.      Section      501.204(1),      Florida Statutes states that         "[u]nfair      methods of


            competition,      unconscionable acts             or   practices,   and unfair     or   deceptive       acts    or



            practices     in the conduct of any trade         or commerce are         hereby declared unlawful."

                    41.      Section     501.203(8), Florida Statutes, defines "[t]rade or commerce" as:

                             the advertising, soliciting, providing, offering, or distributing,
                             whether by sale, rental, or otherwise, of any good or service, or
                             any property, whether tangible or intangible, or any other article,
                             commodity, or thing of value, wherever situated. "Trade or
                             commerceshall include the conduct of any trade or commerce,
                             however denominated, including any nonprofit or not-for-profit
                             person      or   activity.

                    42.      The   provisions       of FDUTPA shall be "construed               liberally"     to   promote

            and   "protect   the   consuming public           and   legitimate    business    enterprises      from those

            who engage in unfair methods of                   competition,      or   unconscionable, deceptive,             or



            unfair acts     or   practices      in the conduct of any trade           or   commerce."          Fla. Stat.   §

            501.202.

                    43.      A person that        willfully   engages in    a   deceptive or unfair act or practice

            is liable for    a   civil   penalty    of Ten Thousand Dollars               ($10,000.00)    for each such


            violation, pursuant          to Section       501.2075, Florida Statutes, and Fifteen Thousand

            Dollars   ($15,000.00)            for each violation     victimizing      a   senior citizen, pursuant to

            Section 501.2077, Florida Statutes. Willful violations                    occur   when the person knew




                                                                    11


4/27/2020 1:38 PM   Electronically   Filed:     Hillsborough County/13th        Judicial Circuit   Page   11
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 51 of 58




            or   should have known that the conduct in                      question   was    deceptive      or   unfair   or



            prohibited by rule, pursuant to               Section 501.2075, Florida Statutes.

                                                    COUNT I
                                         Against Traffic Jam Events, LLC
                                (Violation of Chapter 501, Part II, Florida Statutes)
                     44.    Plaintiff      adopts, incorporates herein,              and    re-alleges paragraphs           1


            through 43     as   if fully set forth hereinafter and further           alleges:

                     45.      As set forth         above, Defendants have engaged and continue                    to engage


            in   deceptive,     unconscionable and unfair                 practices by knowingly making false,

            deceptive,     and   misleading misrepresentations including (i) stating                  that        they   were



            mailing    consumers        important        COVID-19 stimulus-related           information; (ii) stating

            that   consumers     would have         access     to COVID-19 Stimulus funds for the             purchase of

            a   vehicle; (iii) stating that the          Tent Sale conducted in      Bushnell, Florida from March

            27   through April 5, 2020 was a COVID-19                     Stimulus   "temporary 10-day relief sitC;

            (iv) claiming       that   they   or   any   car   dealership   with which     they worked       was   working

            with and/or affiliated with the "COVID-19 Economic Automotive Stimulus


            Program"; (v) mailing consumers a document purporting to be a check issued by the

            "Stimulus Relief Program" and related to the "COVID-19 Auto Stimulus"; and                                    (vi)

            using language         and    images         to mislead   consumers       by suggesting      a   relationship

            between the government and Defendants and/or any                         car   dealership with which they

            work.



                                                                     12


4/27/2020 1:38 PM   Electronically     Filed:   Hillsborough County/13th       Judicial Circuit   Page   12
                   Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 52 of 58




                       46.    Defendants created and controlled the content of the COVID-19

            Stimulus Mailer and discussed the contents with                      a   Florida-based car     dealership after

            the mailer had been sent to              consumers.



                       47.      Additionally,         Defendants      falsely     communicated that the             Attorney

            General reviews its direct mail             campaigns, which it does not.

                       48.    Through     the actions and related business                  practices   set forth in this


            Complaint, Defendants          are       engaging in representations, acts, practices or omissions

            that   are   material, and that      are   likely to   mislead      consumers     acting reasonably under

            the circumstances.

                       49.    The actions and related business               practices     of Defendants    as   set forth in


            this   Complaint shock the conscience.

                       50.    Through     the actions and related business                  practices   set forth in this


            Complaint,       Defendants        are   committing     acts   or   practices   in trade   or commerce        that

            offend established         public policy        and    are    unethical, oppressive, unscrupulous               or



            substantially injurious to consumers.

                       51.    Through     the actions and related business                  practices   set forth in this


            Complaint,       Defendants        are    engaging     in acts   or   practices   that   are   likely   to   cause



            substantial      injury to   consumers.       This substantial        injury   is not   reasonably    avoidable


            by   the   consumers      themselves and is not           outweighed by countervailing               benefits to

            consumers or       competition.


                                                                     13


4/27/2020 1:38 PM    Electronically   Filed:   Hillsborough County/13th           Judicial Circuit   Page   13
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 53 of 58




                    52.       Thus, Defendants are engaged in unfair or deceptive or unconscionable

            acts   or   practices   in the conduct of any trade           or commerce       in violation of Section


            501.204(1), Florida Statutes.

                    53.       Traffic Jam should be         subject to civil penalties      for willful violations of

            FDUTPA in the amount of Ten Thousand Dollars                             ($10,000)    for each violation


            pursuant      to Section        501.2075, Florida Statutes, and Fifteen Thousand Dollars

            ($15,000)       for each violation that victimized            or   attempted     to   victimize,    a   senior

            citizen pursuant to Section 501.2077, Florida Statutes.

                    54.       Traffic Jam         willfully engaged   in and continues to engage in            deceptive

            and unfair acts and practices in that Traffic Jam knew                 or   should have known that the


            methods,        acts    or    practices alleged      herein    were      and    are   unfair, deceptive,

            unconscionable and            prohibited by law.

                    55.       These above-described acts and             practices      of Traffic Jam have caused

            substantial     injury to the public, and will likely continue to cause injury and prejudice

            the   public.

                    56.       Unless Traffic Jam is           temporarily      and   permanently enjoined            from


            engaging further in the acts and practices complained of herein, Traffic Jam's actions

            will continue to result in              irreparable injury    to the   public    for which there is        no



            adequate remedy at law.




                                                                 14


4/27/2020 1:38 PM   Electronically       Filed:   Hillsborough County/13th     Judicial Circuit   Page   14
                  Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 54 of 58




                                                  COUNT II
                                         A2ainst David J. Jeansonne, II
                              (Violation of Chapter 501, Part II, Florida                            Statutes)

                     57.    Plaintiff, adopts, incorporates and re-alleges paragraphs                                1   through   52


            as   if fully set forth herein.

                     58.    Under FDUTPA,                  once   corporate liability is established,                an   individual

            defendant may be         individually          liable if he       participated directly         in the   deceptive     or



            unfair practices    or   acts,   or   he   possessed the authority to control them.

                     59.    Upon information and belief, during all times relevant                                 to this   action,

            Jeansonne has been the             owner       and    president     of Traffic Jam and has controlled the


            operations     of Traffic Jam.

                     60.    Therefore, Jeansonne either directly has controlled, had the authority to

            control   or was aware       of the unfair and               deceptive        acts referenced above.            Because


            Jeansonne either         directly     controlled        or   has the         authority   to   directly       control and


            participate    in the unfair and       deceptive          business       practices    of Traffic Jam, he         can   be

            held   individually liable under FDUTPA.

                     61.    Jeansonne        approved        of the content in the COVID-19 Stimulus Mailer

            and   personally   defended the            use   of the   same      to   a   Florida-based      car   dealership with

            which the Defendants shared                a   business      relationship.




                                                                         15


4/27/2020 1:38 PM   Electronically    Filed:   Hillsborough County/13th                  Judicial Circuit   Page   15
                 Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 55 of 58




                       62.     The actions and related business                 practices      of Traffic Jam, and of

            Jeansonne         as   the   president of Traffic Jam,       as   set forth in this      Complaint       shock the

            conscience.



                       63.     Through        the actions and related business               practices      set forth in this


            Complaint,         Jeansonne is         committing    acts   or   practices     in trade   or commerce          that

            offend established             public policy    and   are    unethical, oppressive, unscrupulous                 or



            substantially injurious to consumers.

                       64.     Through        the actions and related business               practices      set forth in this


            Complaint,         Jeansonne is         engaging   in acts    or    practices     that    are   likely   to   cause



            substantial       injury to     consumers.    This substantial         injury   is not   reasonably avoidable

            by   the   consumers          themselves and is not      outweighed by countervailing                  benefits to

            consumers or           competition.

                       65.     Thus, Jeansonne is engaged in unfair                  or   deceptive    or   unconscionable

            acts or     practices        in the conduct of any trade          or commerce       in violation of Section


            501.204(1), Florida Statutes.

                       66.     Jeansonne should be          subject to    civil    penalties    for willful violations of

            FDUTPA in the amount of Ten Thousand Dollars                                  ($10,000)    for each violation


            pursuant         to Section      501.2075, Florida Statutes, and Fifteen Thousand Dollars

            ($15,000)        for each violation that victimized               or   attempted     to   victimize,      a   senior

            citizen pursuant to Section 501.2077, Florida Statutes.



                                                                    16


4/27/2020 1:38 PM   Electronically        Filed:   Hillsborough County/13th        Judicial Circuit   Page    16
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 56 of 58




                    67.      Jeansonne    willfully engaged        in and continues to engage in                  deceptive

            and unfair acts and practices in that he knew or should have known that the methods,

            acts   or   practices alleged herein were       and   are   unfair, deceptive, unconscionable and

            prohibited by law.

                    68.      Unless Jeansonne is           temporarily       and     permanently enjoined              from


            engaging further in the acts and practices complained of herein, Jeansonne's actions

            will continue to result in          irreparable injury       to the    public      for which there is        no



            adequate remedy at law.

                                                 PRAYER FOR RELIEF


                    WHEREFORE, Plaintiff, Office of the Attorney General, State of Florida,

             Department of Legal Affairs, prays that the Court provide the following relief:

                    A.       Permanently enjoin Defendants,                  their    officers, agents, servants,

            employees, attorneys, and those persons in active concert or participation with them,

            who receive actual notice of the         injunction,      from   engaging      in the acts and         practices

            in violation of provisions of FDUTPA             as   specifically alleged above               and any similar

            acts and      practices relating     to the    relaying     of false     or   misleading        statements to


            consumers      related to the COVID-19         Stimulus;

                    B.       Award such       legal, equitable,    or   other relief      as   is   just   and   appropriate

            pursuant      to Section    501.207(3),       Florida Statutes,        including         but not limited to

            restitution to customers and         disgorgement of all ill-gotten gains;

                                                               17


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th       Judicial Circuit        Page   17
Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 57 of 58
               Case 2:20-cv-01740-WBV-DMD Document 3-2 Filed 06/16/20 Page 58 of 58




                                                     Tampa, Florida 33607
                                                     Telephone (813) 287-7950
                                                     Facsimile (813) 281-5515




                                                             19


4/27/2020 1:38 PM   Electronically   Filed:   Hillsborough County/13th   Judicial Circuit   Page   19
